Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 4 July 1811
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
                     Mon respectable Ami, 
                     Paris 
                        4 juillet 1811.
          
		  
		  
		   
		  
		  
		  
		   
		  voici le dernier Volume des Œuvres de Mr Turgot. vous y verrez parce quil écrivait au docteur Price et au Sage Franklin combien il aimait votre Patrie.
          
		   
		  
		  Je fais passer à Monsieur le Président une copie corrigée de mon Mémoire sur les Finances des Etats-unis dont je vous ai envoyé la minute l’année derniere.
          Et aussi une copie corrigée de l’ouvrage que vous m’aviez demandé sur l’éducation nationale.
          
		  
		  On m’a dit que Mr 
                     Barlow avait traité le même Sujet. Je serais bien curieux de savoir en quoi nous nous raprochons et en quoi nous differons; et d’avoir votre jugement sur les deux ouvrages.
          
          J’ai encore à donner pour completter l’edition actuelle de Mr Turgot une seconde Edition très augmentée des Mémoires sur Sa vie, son Administration, et Ses Ouvrages. Et en retravaillant ces Mémoires j’ai pleuré comme la premiere fois.
          La cessation du Ministere de ce Grand Homme et sa mort, ont êté des malheurs bien graves pour le Genre humain.
          quand vous recevrez le volume qui en contiendra les dernieres preuves, je serai vraisemblablement bien près de partir pour Monticello: car je veux être enterré en terre Sainte, c’est-à-dire en terre libre. Il me semble que j’y serai plus tranquille, et que mes os y porteront quelque bonheur.
          agrez mon inviolable, et tendre, et bien respectueux attachement.
                     DuPont (de nemours)
         
          Editors’ Translation
          
            
                     My respectable Friend, 
                      
                        Paris 
                        4 July 1811.
            
		  
		  
		   
		  
		  
		  
		   
		  Here is the final volume of Mr Turgot’s works. You will see by what he wrote to Doctor Price and the wise Franklin how much he loved your country.
            
		  
		  I am forwarding to the President a corrected copy of my memoir on the finances of the United States, the draft of which I sent to you last year.
            And also a corrected copy of the work you had requested of me on national education.
            
		  I was told that Mr. Barlow had treated the same subject. I would be very curious to know how we are similar and how we differ, and to have your judgment on these two works.
            
		  To complete the current edition of Turgot’s writings, I have still to produce a second, much enlarged edition of his Memoirs on his Life, Administration, and Works. And upon returning once again to these memoirs, I cried like I had the first time I saw them.
            The cessation of this great man’s ministry and his death have been very serious misfortunes for mankind.
            When you receive the volume that contains the final proof of this, I will probably be about to leave for Monticello: because I want to be buried in holy ground, that is to say in a free land. It seems to me that I will be more tranquil and that my bones will bring some happiness there.
            Please accept my inviolable, tender, and very respectful attachment.
                     DuPont (de nemours)
          
        